Title: To John Adams from Nathanael Greene, 2 May 1777
From: Greene, Nathanael
To: Adams, John


     
      Dear Sir
      Morris Town May 2d. 1777
     
     Your favor of April 22d. came to hand a few days since. General Lincoln is deservedly acquited from any blame. It is as you observe impossible to guard against the intrigues of the Tories and the Negligence of the Militia. However I hope with you that few such surprises will take place.
     I most sincerely lament the great inattention and indifference that appears among the People in general about the recruiting the Army. I live in hopes that a better Spirit will prevail soon—if not I hope the drafting from the Militia and exempting all those from the Militia service that procures a recruit will go near to fill the Army. If not we must supply the defect by more vigilance Activity and Spirit.
     The Monuments you are erecting to the Memory of the great Heroes Mongomery, Warren and Mercer, will be a pleaseing circumstance to the Army in general and at the same time a piece of Justice due to the bravery of the unfortunate Generals. These things are attended with but little expence and have great influence. I would beg leave to propose another Species of honnors to Animate the living to great and worthy Actions. Patriotism is a glorious Principle—but never refuse her the necessary Aids. Let a number of Medals be Struck of different figures emblematical of great Actions with A motto expressive of the same. These Medals to be presented by the Congress to such of the Officers as shall perform some great and Noble act. Specified by some previous Resolution of Congress for that purpose. The Officer that claims it to wear it as a mark of distinction due to his merit. These will be a species of honnors attended with no expence and at the same time have great influence. They will also serve to fix the honnors of the Army dependant upon the dignity of Congress, and I conceive it an object of great importance to Unite the wishes of the Army with the views of Congress.
     Doctor Lennard of Conecticut who was Chaplain to the Artillery last Campaign Offers his service again in the Artillery department. There will be several Regiments this Year. They are commonly detacht to different Brigades and divisions of the Army. The Doctor thinks he can serve the whole. But he cannot think of engageing in the service unless there is a more Ample provision made than at present. If the Doctor would answer for the Three Regiments he would Merit some extraordinary allowance. He thinks his services will deserve the pay of a Lieutenant Colonel of the Train. If any Man deserves it the Doctor does. He engagd early in the Army and has been indefattigable in the duties of his Station. In a word he has done every thing in his power both in and out of his line of duty to promote the good of the service. The Clergy are most certainly useful and necessary in the Army and ought to be decently provided for. It is General Knoxes Opinion and wish that the Doctor may be appointed to the Office of Chaplain for the whole Artillery of this division of the Army. You will please to consider of the propriety of the measure.
     I concur with you in Sentiment as to the propriety and necessity of taxation. Had this measure been adopted in NE instead of attempting to regulate the prices of things it would have had a much better effect. You may rely upon the Army in general and me in particular doing every in our power to aid and assist the Congress in carrying into execution every Necessary resolve—as far as our influence extends.
     The Enemy have destroyed Our Stores at Danbury in Conecticut. For once give them credit for a bold Maneuvre. I think they have paid dear for the attempt. It is supposd their loss in kill’d wounded and Prisoners cannot be less than 600.
     I observe by Doctor Lees letter to his brother that Burgoyne is to attack Boston. The Troops remaining so long at Newport seems to favor the Opinion. Time only can unfold their further intentions. I observe by some late Resolves of Congress they are in fear for Ticonderoga. If Carlton comes over the Lakes with a view of penetrating into the Country General How must be bound up the North River notwithstanding all his threats and preparations for Philadelphia. Pray have a little patience with us here. I know you are tird of enquireing after News from this Army. I hope soon to be in a condition to make some movement.
     
      Yours sincerely
      N Green
     
    